DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 1 has been cancelled.
Status of Claims
2.    This Office Action is in response to the application filed on 1/06/2022. Claims 2 through 22 are presently pending and are presented for examination.

3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 12, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.[us 8,897,302 B2- hereafter Sebastian]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 12, and 22 of the instant application merely broaden the scope of the claim 1 of the Sebastian patent by eliminating the elements and their functions of the claim 1 of the Sebastian patent as set forth. 
The bolded limitations are eliminated.
The bolded and italicized limitations rewarded “store to cache” and “server to client caching”.

1. A method providing reliability in a multicasting communications system having a communications path between a server side of the communications system and a client side of the communications system, the communications path comprising a shared forward link over which bandwidth resources are shared, the method comprising:
observing a first request for an object, wherein the first request originates from a first user system;
observing, at a server, a response to the first request for the object ;
determining, at the server, that the object is a multicast candidate;
multicasting the object over the communications path to the first user system and a second user system, wherein the first user system is different than the second user system;
storing (caching), at the server (instant claim- caching at the client side) packets of the object for retransmission;

receiving, at the server, a reliability message from the first user system identifying holes in a page data map of the object;
communicating a first object repair message to the first user, wherein the first object repair message comprises at least a portion of the packets of the object stored at the server for retransmission;
receiving, at the server, a second request for the object after communicating the first object repair message to the first user system, wherein the second request originates from the second user system; and
communicating a second object repair message to the second user system in response to the second request for the object.
In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 2, 12,  and 22 of the instant application merely broadens the scope of the claim 1 of the Sebastian.
Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.[us 8,897,302 B2- hereafter Sebastian]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 13 of the instant application merely broaden the scope of the claim 7 of the Sebastian. 
Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.[us 8,897,302 B2- hereafter Sebastian]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 14 of the instant application merely broaden the scope of the claim 7 of the Sebastian. 
Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.[us 8,897,302 B2- hereafter Sebastian]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 15 of the instant application merely claims the same scope of the claim 2 of the Sebastian. 
Claims 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.[us 8,897,302 B2- hereafter Sebastian]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 16 of the instant application merely claiming  “…wherein the first object repair message comprises at least a portion of the packets of the object stored at the server for retransmission…” limitation of  the claim 1 of the Sebastian.
Claims 7 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.[us 8,897,302 B2- hereafter Sebastian]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 17 of the instant application merely reworded and eliminated some elements and their function the claim 7 of the Sebastian.
Claims 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.[us 8,897,302 B2- hereafter Sebastian]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 18 of the instant application merely reworded and eliminated some elements and their function the claim 7 of the Sebastian.
Claims 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 and 5 of U.S. Patent No.[us 8,897,302 B2- hereafter Sebastian]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10 and 20 of the instant application merely reworded of the claim 4 and claim 5 of the Sebastian.
Claims 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 and 5 of U.S. Patent No.[us 8,897,302 B2- hereafter Sebastian]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11 and 21 of the instant application merely reworded of the claim 4 and claim 5 of the Sebastian.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-8, 10-18, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uesugi et al.. (US 2004/0205071 A1) in view of Holler et al. (US 2003/0004882 A1).

For claim 2 Uesugi teaches a method for a communication system comprising a server side and a plurality of user systems via a shared forward link of the communication system (see Fig. 1 “server apparatuses and client apparatuses communicate with each other via shared communications structure”), the method comprising: 
receiving data blocks of a content object, wherein the content object is requested by a first user system of the plurality of user systems and not by a second user system (see paragraph 25 “reception client apparatuses reeving data blocks over multicast line”); 
multicasting the data blocks of the content object to the first user system and the second user system in a multicast communication over the shared forward link, wherein the second user system caches fewer than all of the data blocks of the content object in client storage of the second user system (see paragraph 25 “reception client apparatuses reeving data blocks over multicast line” Fig. 2,and paragraph 38 the “first reception client apparatus, which has successfully received all data blocks, notifies the success of the file reception to the delivery confirmation server apparatus by delivery confirmation SK1. The second reception client apparatus 2-2, which has failed to receive two data blocks, DB2 and DB3 (SP2, SP3) (caches fewer than all of the data blocks of the content object), notifies of both retransmission request of data block DB2 and DB3 and receives DB2 and DB3. However, the first reception client does not receive DB2 and DB3”); and 
receiving a request subsequent to the multicasting from the second user system for missing data blocks of the content object not cached by the second user system (see paragraph 38 “The second reception client apparatus 2-2, which has failed to receive two data blocks, DB2 and DB3 (SP2, SP3) (caches fewer than all of the data blocks of the content object), notifies of both retransmission request of data block DB2 and DB3 and receives DB2 and DB3”).
Uesugi does not explicitly teach caching, by the second user system received content blocks in a local cache.
However, Holler teaches the client caches application bits received from the application server so next time a request is made to the same bits, the request can be served by the cache instead of having to go to the application server (see paragraph 137). In addition, Holler teaches a client in multicasting group can request a page it needs to a peer in the multicasting group that has request page using Peer Caching system (see paragraph 658).
Thus, it would have been obvious to a person of ordinary skill in the art at time of invention to use the teaching of Holler in the multicasting system of Uesugi in order to for a client which has cached a part of a content to file to receive the rest of content file through Peer Caching instead of requesting the rest of the content file form a content server (see Holler: paragraphs 137 and 658).

          For claims 3 and 13 Uesugi teaches the method, wherein the request from the second user system comprises an identification of the missing data blocks (see paragraph 38 “DB2 and DB3 are missing data blocks”).

          For claims 4 and 14 Uesugi teaches the method, wherein the second user system identifies the missing data blocks prior to requesting the missing data blocks (see paragraph 38 “DB2 and DB3 are missing data blocks are identified before requesting them”).

          For claims 5 and 15 Uesugi teaches the method, further comprising: multicasting an object repair message in response to receipt of a reliability message from the first user system; and wherein the second user system caches additional data blocks from the object repair message (see paragraph 38 “notifies retransmission of DB2 and DB3 (reliability message) and SK2 (repaired message)”).

          For claims 6 and 16 Uesugi teaches the method, wherein the second user system updates an identification of missing portions of the data blocks not received in the multicast communication or the object repair message in response to receipt of the object repair message (see paragraph 38 “notifies retransmission of DB2 and DB3 (reliability message) and SK2 (repaired message)” and paragraph 57 “updating step: update received data”) .

          For claims 7 and 17 Uesugi teaches the method, wherein the second user system identifies the missing data blocks when generating the request for the missing data blocks (see paragraph 38 “DB2 and DB3 are missing data blocks are identified before requesting them”).

          For claims 8 and 18 Uesugi teaches the method, further comprising: 
communicating at least the missing data blocks of the content object to the second user system in response to receiving the request (see paragraph 38 “the second user notifies the receptions missing DB2 and DB3”).

          For claims 10 and 20 Uesugi teaches the method, wherein the request comprises a positive acknowledgement (ACK) of each of the fewer than all of the data blocks successfully received at the first user system (see paragraph 34 ‘delivery confirmation (ACK)”).

          For claims 11 and 21 Uesugi teaches the method, wherein the request comprises negative acknowledgement of each of the missing data blocks not cached by the second user system (see paragraph 38 “ notifying missing DB2 and”).

          For claim 12 Uesugi in view of Holler teaches a server system for multicasting to a plurality of user systems via a shared forward link (as discussed in claim 2), the server system comprising: 
a server optimizer configured to receive data blocks of a content object from a content source, wherein the content object is requested by a first user system of the plurality of user systems and not by a second user system (as discussed in claim 2); and 
a multicaster module, communicatively coupled with the server optimizer and configured to multicast the data blocks of the content object to the first user system and the second user system in a multicast communication over the shared forward link (as discussed in claim 2), wherein the second user system caches fewer than all of the data blocks of the content object in client storage of the second user system (as discussed in claim 2); 
wherein the server optimizer is further configured to receive a request subsequent to the multicasting from the second user system for missing data blocks of the content object not cached by the second user system (as discussed in claim 2).

          For claim 22 Uesugi in view of Holler teaches a computing device (see Holler: Fig. 6B “client and server system”) comprising: 
a memory (see Holler: Fig. 6B “client and server system”); and 
a processor configured to execute processor-executable program code stored in memory, the processor-executable program code configured (see Holler: Fig. 6B “client and server system”)to cause the processor to: 
receive data blocks of a content object, wherein the content object is requested by a first user system of a plurality of user systems and not by a second user system (as discussed in claim 2); 
multicast the data blocks of the content object to the first user system and the second user system in a multicast communication over a shared forward link, wherein the second user system caches fewer than all of the data blocks of the content object in client storage of the second user system (as discussed in claim 2); and 
receive a request subsequent to the multicasting from the second user system for missing data blocks of the content object not cached by the second user system (as discussed in claim 2).

Allowable Subject Matter
6.	Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Marsh (US 2009/0257357 A1).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/           Primary Examiner, Art Unit 2415